United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-1468
                       ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Nicholas John Gruner

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Northern District of Iowa - Cedar Rapids
                                 ____________

                            Submitted: August 5, 2020
                             Filed: August 10, 2020
                                 [Unpublished]
                                 ____________

Before LOKEN, GRUENDER, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Nicholas Gruner appeals after he pleaded guilty to a controlled substance
offense and the district court1 imposed a sentence at the bottom of the advisory

      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
sentencing guideline range. His counsel has moved for leave to withdraw, and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
substantive reasonableness of the sentence.

       Having carefully reviewed the record under a deferential abuse-of-discretion
standard, see Gall v. United States, 552 U.S. 38, 41 (2007), we conclude that the
district court did not impose a substantively unreasonable sentence. The court
properly considered the factors set forth in 18 U.S.C. § 3553(a), and there is no
indication that the court overlooked a relevant factor, gave significant weight to an
improper or irrelevant factor, or committed a clear error of judgment in weighing
relevant factors. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009)
(en banc); see also United States v. Munz, 780 F.3d 1199, 1200-01 (8th Cir. 2015)
(per curiam). Furthermore, we have independently reviewed the record under Penson
v. Ohio, 488 U.S. 75 (1988), and have found no nonfrivolous issues for appeal.

     Accordingly, we grant counsel’s motion to withdraw, and we affirm the
judgment.
                   ______________________________




                                         -2-